Citation Nr: 1025622	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-45 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent 
for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk


INTRODUCTION

The Veteran had active service from January 1955 to January 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which increased the rating for the bilateral hearing loss to 40 
percent, retroactively effective from November 15, 2005, the date 
of his claim for an increased rating.  The Veteran has continued 
to appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (indicating the Veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).  The RO continued the Veteran's 40 percent 
rating in a November 2007 decision.  The RO in Houston, Texas, 
has since assumed jurisdiction, and that office forwarded the 
appeal to the Board.

In May 2010, the Veteran and his spouse testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO in Houston, Texas.  A transcript of the 
hearing has been associated with his claims file.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.   Id.  
In this case, the Board finds that a claim for a TDIU is raised 
by the record as the evidence of record shows that the Veteran is 
unemployable.  Specifically, in the Veteran's May 2010 Travel 
Board hearing the Veteran stated he was forced to leave his job 
because he could not hear clients.

During his May 2010 hearing, the Veteran raised the issue 
of entitlement to service connection for vertigo, to 
include as secondary to his service-connected bilateral 
hearing loss.  The Board does not have jurisdiction of 
this issue as it has not been adjudicated by the RO.  
Absent a decision, a notice of disagreement and a 
substantive appeal the Board does not have jurisdiction of 
an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, 
therefore, referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Bilateral Hearing Loss

The Veteran is seeking an increased rating for bilateral hearing 
loss.  While his most recent VA audiological examination was 
conducted in March 2009, during his May 2010 hearing, the Veteran 
testified that his hearing loss was rapidly increasing and had 
increased in severity since his last VA examination.  Thus, an 
updated VA examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased disability rating.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).

In addition, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court found that audiologists must describe the effects a 
Veteran's hearing loss has on occupational functioning and daily 
activities so that it can be determined if an extraschedular 
evaluation may be assigned.  As such, the VA audiological 
examination to be conducted must include a specific determination 
as to the effect the Veteran's bilateral hearing loss has on his 
occupational functioning and daily activities.

TDIU

At the outset, the Board notes that the Veteran has never been 
provided with notice informing him of what medical and lay 
evidence is necessary to substantiate a service connection claim 
for TDIU particularly.  The Veteran is entitled to such notice.

In order to establish entitlement to TDIU due to a service-
connected disability or disabilities, there must be impairment so 
severe that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155(West 2002) ; 38 C.F.R. §§ 3.340, 3.341, 4.16(2009).  In 
reaching such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by non-service-connected disabilities.  38 
C.F.R.  §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, 5 Vet. App. 524	 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide 
for a total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a Veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to bring 
the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment as a result of service-connected disability.  38 
C.F.R. § 4.16(b).

The record reflects that the Veteran is service-connected for 
bilateral hearing loss  rated as 40 percent disabling and 
tinnitus rated at 10 percent disabling giving the Veteran a 
combined rating of 50 percent.  Thus, pending the resolution of 
the foregoing increased rating claim for the service-connected 
bilateral hearing loss, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  However, as mentioned, the Veteran can 
still show his entitlement to this benefit by establishing his 
unemployability under the special provisions of § 4.16(b).  
See also 38 C.F.R. § 3.321(b)(1)(2009); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The remaining question therefore is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, and the Board 
believes that a VA examination will be helpful in resolving this 
question.

The record does not contain a medical opinion as to whether the 
Veteran is unable to secure and maintain gainful employment as a 
result of his service-connected disabilities.  A May 2010 
statement at the Veteran's Travel Board hearing by the Veteran 
stated that the Veteran is currently unemployed due to his 
hearing loss.  In previous years the Veteran had done tax returns 
for a private employer, but that this year he was forced to leave 
his job because he could not hear his clients making work there 
impossible.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall send the Veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes what medical and lay evidence is 
needed to substantiate a claim for a TDIU.  
The Veteran should be afforded the 
opportunity to submit or identify any 
evidence pertinent to his claim.

2.  The RO/AMC shall make arrangements to 
afford the Veteran a VA audiological 
examination to determine the nature and 
severity of his service-connected hearing 
loss. The claims file and a copy of this 
Remand must be made available to the examiner 
for review and its availability should be 
noted in the opinion that is provided.

The evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 4.85 
and should include testing of pure tone 
criteria at 1,000, 2,000, 3,000, and 4,000 
Hertz and speech recognition scores using the 
Maryland CNC Test.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should also specifically comment 
on the effect the Veteran's bilateral hearing 
loss has on his occupational functioning and 
daily activities.  A complete rationale for 
any opinion expressed shall be provided.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to evaluate the 
impact of his service-connected disabilities 
on his employability.  The claims file must 
be reviewed by the examiner in conjunction 
with the examination and the review should be 
noted in the examination report.  The 
examiner should opine as to whether the 
Veteran's service-connected disabilities, 
bilateral hearing loss and tinnitus, without 
consideration of his non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation.  A 
complete rationale for any opinion expressed 
shall be provided.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



